Citation Nr: 1611957	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as due to service-connected fracture right fifth metatarsal and/or service-connected right ankle.

2.  Entitlement to service connection for a bilateral hip disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

4.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

5.  Entitlement to a cervical spine disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a jaw disorder.

8.  Entitlement to service connection for a dental condition, claimed as upper left molar.

9.  Entitlement to an increased rating for status post fracture right fifth metatarsal, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran testified during a Board videoconference hearing and a transcript of that hearing is of record.  The Veterans Law Judge who presided over the hearing is no longer at the Board.  As such, in August 2015 the Board contacted the Veteran and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  38 C.F.R. § 20.707.  The Veteran responded in September 2015 that he did not wish to appear for another hearing.  

In March 2014, the Board remanded the case for further development, to include VA examinations and opinions.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Subsequently, service connection for a right ankle disability was granted and not appealed; therefore, the issue of service connection for a right ankle disability is no longer on appeal.  

In the March 2014 Board remand, the Board noted that a claim for service connection for a dental condition (upper left molar) is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a mouth/dental disability for compensation purposes, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the Board referred the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes to the Agency of Original Jurisdiction (AOJ) for action in accordance with amended VA regulation 38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4,469 (Jan. 30, 2012).  To date, there is no evidence that the AOJ has adjudicated that issue.  

The issues of entitlement to service connection for a left ankle, bilateral hip, bilateral knee, lumbar spine, and cervical spine disability to include as secondary to service-connected status post fracture fifth metatarsal and/or secondary to service-connected right ankle disability, entitlement to service connection for a jaw disorder, and entitlement to service connection for a dental condition, claimed as upper left molar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not shown in service, was not manifest to a compensable degree within one year after service, and there is no competent evidence of a nexus between the Veteran's hypertension and his active service.

2.  For the entire period of the appeal, the service-connected fracture of the right fifth metatarsal has been manifested by pain of moderate severity, while walking or standing for long periods.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for fracture of the right fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated January 2008.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2014, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service medical records were reviewed.  There is no evidence of complaints of, treatment for, or diagnosis of hypertension in service.  In this regard, blood pressure readings in 1979 were 124/72 in January, 120/64 in May, and in October 110/78, and 110/62.  In October 1981 it was 118/70 and in December 1981 his reading was 140/90; in 1982 readings were 124/80 and 120/76 in January, 138/78 in March; 122/72 in May; and in February 1983 he had a reading of 128/88.  

Review of the post-service medical evidence shows that the Veteran was diagnosed with hypertension in 2007, more than 20 years following separation from service.  

The Board finds that the evidence of record does not support a finding of service connection for hypertension.  Initially, the blood pressure readings during service do not demonstrate a diagnosis of hypertension as defined by VA regulation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  There is no evidence that the Veteran had diastolic blood pressure that was predominantly 90 or greater, or systolic blood pressure that was predominantly 160 or greater with a diastolic blood pressure of less than 90. The Veteran is first shown to be diagnosed with hypertension in 2007, as shown in a private medical record, more than 20 years after discharge from service.  That time period is beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2015).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent medical evidence or opinion that the Veteran's diagnosed hypertension is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for hypertension. 

In addition, the Board notes that the Veteran has contended on his own behalf that his diagnosed hypertension is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
The Board finds that the questions regarding a diagnosis of hypertension and the relationship between the Veteran's hypertension and his service are complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, a diagnosis of hypertension requires clinical testing of a person's blood pressure. Therefore, as the Veteran has only provided his own statements regarding causation, the Board finds that the Veteran's statements are of little probative value as he is not competent to opine on such a complex medical question.

In summary, the preponderance of the evidence is against a finding that the Veteran's hypertension had onset during service or within one year of separation from service, or continuity of symptomatology, and there is no competent evidence of record that the Veteran's hypertension is related to his service, or any indication of a connection with service.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

The Veteran's status post fracture right fifth metatarsal is currently rated as 10 percent disabling under Diagnostic Code 5284.  This diagnostic code provides a 10 percent rating is warranted if the disability is moderate.  

A 20 percent rating is warranted if the disability has moderately severe symptoms, a 30 percent rating is warranted if the disability has severe symptoms, and a 40 percent rating is warranted with actual loss of use of the foot.  

At a May 2014 VA examination, the Veteran reported that he had pain in his right foot while walking or standing for long periods, and that walking and standing for long periods caused flare-ups.  The examiner indicated that the severity of the Veteran's service-connected right fifth metatarsal disability was moderate, with pain on the 5th toe and lateral aspect of the plantar area, chronically compromising weight bearing, but it did not require arch supports, custom orthotic inserts, or shoe modifications.  

Based on the above, the Board finds that a rating in excess of 10 percent for status post fracture right fifth metatarsal is not warranted.  There is no evidence that the Veteran's foot condition is moderately severe, as required for a 20 percent rating. His foot disability is painful on prolonged walking or standing, but does not require any orthotics to relieve the pain. This evidence more nearly approximates a moderate impairment.  

In summary, the Board finds that the preponderance of evidence is against a finding that a rating in excess of 10 percent is warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for hypertension is denied.

Entitlement to an increased rating for status post fracture right fifth metatarsal, currently rated as 10 percent disabling is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for a left ankle, bilateral hip, bilateral knee, lumbar spine, and cervical spine disability to include as secondary to service-connected status post fracture fifth metatarsal and/or secondary to service-connected right ankle disability, entitlement to service connection for a jaw disorder, and entitlement to service connection for a dental condition, claimed as upper left molar.  

Left ankle, bilateral hip, bilateral knee, lumbar spine, and cervical spine, to include as secondary to service-connected status post fracture fifth metatarsal and/or secondary to service-connected right ankle disability

The Veteran asserts that these conditions are secondary to his service-connected status post fracture fifth metatarsal.  The Board notes that the Veteran has subsequently been service-connected for a right ankle disability, and as such the above listed conditions should be evaluated for service-connection secondary to his right ankle disability as well.  The Veteran has not contended, and the evidence does not suggest, that these disorders are directly attributable to his military service.  

The Veteran submitted a September 2011 private opinion that stated the Veteran's bilateral ankle, bilateral hip, bilateral knee, lumbar and cervical spine conditions were related to his pes planus.  The Veteran has not filed a claim for pes planus and is not service-connected for pes planus.

In a March 2014 Board remand, the RO was instructed to schedule the Veteran for a VA examination and opinion to determine whether the Veteran's bilateral ankle, bilateral hip, bilateral knee, lumbar and cervical spine conditions are the direct result of service, or caused by or aggravated by the Veteran's service-connected fifth right metatarsal disability.  The examiner was also to comment on the September 2011 private opinion.  

In a May 2014 VA addendum opinion, the examiner opined that it was less likely than not that the Veteran's bilateral ankle, bilateral hip, bilateral knee, lumbar and cervical spine conditions were caused by or aggravated by his service-connected right fifth toe disability.  The rationale was that there is no nexus between the conditions, physiologically or anatomically, and the right fifth toe does not participate in significant weight bearing either to cause the conditions or to aggravate them.  The examiner did not comment on the September 2011 private opinion.  Also, as noted above, a VA opinion needs to be sought as to whether the Veteran's bilateral ankle, bilateral hip, bilateral knee, lumbar and cervical spine conditions were caused by or aggravated by his service-connected right ankle disability.  

Jaw disorder and dental condition claimed as upper left molar

The Veteran asserts that he has a jaw disorder and a condition involving his upper left molar due to an in-service incident.  The Veteran's service treatment records (STR's) reflect that in August 1980 the Veteran fainted in the emergency room hitting his chin and mouth on the floor.  As a result he received a laceration on his chin and chipped his left upper molar.  

In the March 2014 Board remand, it was noted that the Veteran testified that he received treatment in 1983, shortly after service, for his jaw and upper left molar, and more recently from the Perkins Dental Clinic.  The RO was instructed to request copies of those records.  Dental records from April 2002 to May 2014 from Dr. S. B. H. were submitted and associated with the claims file.  After a review of these records however, it is unclear whether the Veteran has a current jaw or upper left molar condition.  Additionally, while the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA for Perkins Dental Clinic, there is no evidence that a request was sent to Perkins Dental Clinic for outstanding treatment records for the Veteran.  Therefore, on remand the RO should send the Veteran new VA Form 21-4142(s) for both Dr. S. B. H. for records since May 2014, and for Perkins Dental Clinic.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner to ascertain whether the Veteran has a current jaw and/or upper left molar condition that is related to his active duty injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed conditions that are not already of record.

2.  Contact the Veteran and request he complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. S. B. H., from records since May 2014, and also for the Perkins Dental Clinic, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  Whether further dental treatment records are obtained or not, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any currently diagnosed jaw and upper left molar condition.  Any indicated tests should be completed.  The examiner should be requested to provide the following:

Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any diagnosed jaw and upper left molar condition is related to any in-service disease, event, or injury, to include the August 1980 fall in which the Veteran lacerated his chin and chipped his upper left molar.  

In rendering the opinion, the examiner should review all dental treatment records associated with the claims file, including the in-service treatment notes and the April 2002 through May 2014 treatment notes from Dr. S. B. H.

4.  Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the May 2014 VA examination, to determine the nature and etiology of any current left ankle, bilateral hip, bilateral knee, and lumbar and cervical spine disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination and that review should be noted in the examination report.  The examiner should be requested to provide the following:

(a) Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any of the identified left ankle, bilateral hip, bilateral knee, and lumbar and cervical spine disabilities had its clinical onset during service, or is related to any in-service disease, event, or injury.  

(b) Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any of the identified left ankle, bilateral hip, bilateral knee, and lumbar and cervical spine disabilities was caused by his service-connected status post fracture right fifth metatarsal disability.  

(c) Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any of the identified left ankle, bilateral hip, bilateral knee, and lumbar and cervical spine disabilities was aggravated by his service-connected status post fracture right fifth metatarsal disability.  

In rendering an opinion, the examiner must specifically review the September 2011 private opinion and comment on its findings.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(d) Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any of the identified left ankle, bilateral hip, bilateral knee, and lumbar and cervical spine disabilities was caused by his service-connected right ankle disability.  

(e) Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any of the identified left ankle, bilateral hip, bilateral knee, and lumbar and cervical spine disabilities was aggravated by his service-connected right ankle disability.  

In rendering an opinion, the examiner must specifically review the September 2011 private opinion and comment on its findings.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  The RO should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


